      Case 1:20-cv-01174 ECF No. 1, PageID.1 Filed 12/07/20 Page 1 of 23




                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MICHIGAN ASSOCIATION OF NON-
PUBLIC SCHOOLS,

EVEREST COLLEGIATE HIGH SCHOOL
AND ACADEMY,

FATHER GABRIEL RICHARD HIGH
SCHOOL,

LANSING CATHOLIC HIGH SCHOOL, and

CHRISTOPHER ABOOD, DONALD ENGLE,
JENNIFER ENGLE, THERESA GRUBER,
JAMES NORMAN, DAWN NORMAN,
RICHARD POLJAN, WILLIAM ROSS,
DEBORAH ROSS, ROBERT SCHWARTZ,
and MICHELLE SCHWARTZ, on behalf of
themselves and their minor children,

       Plaintiffs,

v.

ROBERT GORDON, in his official capacity as
the Director of the Michigan Department of
Health and Human Services,

      Defendant.
______________________________________/


                This case arises out of the same transaction or occurrence and
                involves one or more of the same parties as Michigan Restaurant
                & Lodging Association, et al v. Gordon, Case No. 1:20-cv-1104.

                                 VERIFIED COMPLAINT

       Plaintiffs Michigan Association of Non-Public Schools (“MANS”), Everest Collegiate

High School and Academy (“Everest”), Lansing Catholic High School (“Lansing Catholic”),

Father Gabriel Richard High School (“Gabriel Richard”), and Christopher Abood, Donald Engle,

Jennifer Engle, Theresa Gruber, James Norman, Dawn Norman, Richard Poljan, William Ross,
       Case 1:20-cv-01174 ECF No. 1, PageID.2 Filed 12/07/20 Page 2 of 23




Deborah Ross, Robert Schwartz, and Michelle Schwartz, on behalf of themselves and their minor

children, bring this Verified Complaint against Robert Gordon, Director of the Michigan

Department of Health and Human Services, in his official capacity and allege the following in

support of their claims:

                                  NATURE OF THE ACTION

       In-person schooling is vitally important to the development of children. For religious

schools, in-person schooling has heightened importance because religious practices, education,

and formation are woven into the school day from beginning to end. During the earliest days of

the COVID-19 pandemic, when little was known about the virus, in-person schooling was

suspended. In the ensuing months, much was learned. In accord with CDC recommendations, the

State of Michigan permitted in-person schooling to resume in the Fall, provided each school

submitted and abided by comprehensive safety plans.

       Plaintiffs and other schools did just that—and at great expense. Their commitment to in-

person religious education drove them to innovate and retool so they could reopen safely. They

have installed sanitizing stations, outdoor cafeteria tents, and thermal cameras to monitor hallways

for anyone experiencing a fever. They have reorganized their schedules, trained their staff, and

scrupulously cleaned their facilities. Plaintiffs have diligently followed their safety protocols and

cooperated with state and local health officials to prevent the spread of the virus through the

schools.

       Plaintiffs’ efforts have proved successful, and overwhelmingly so. Transmissions of

COVID-19 related to Plaintiffs’ schools is extremely limited. Everest has had zero known

transmissions. Due to their efforts, Plaintiffs’ schools are some of the safest places for their

students to be. This is especially true when one considers the mental health consequences for

many students due to their prolonged isolation.

                                                  2
       Case 1:20-cv-01174 ECF No. 1, PageID.3 Filed 12/07/20 Page 3 of 23




       Plaintiffs fully understand and appreciate the challenges of limiting COVID’s spread and

of contributing to the common good. They are convinced that continuing in-person religious

education contributes to the well-being of Michiganders, rather than harming it. That is why they

have gone to such extraordinary lengths to ensure in-person schooling can be done safely for

everyone.

       Despite all this, Defendant has shuttered Plaintiffs’ schools. At the same time, Defendant

allows other activities with demonstrably higher risks to continue. These include professional and

collegiate athletics, tattoo parlors and hair salons. Defendant’s prior three-week “pause” order has

now been extended and Plaintiffs face the prospect of indefinite future extensions. This extension

must not be permitted.

       Defendant’s closure of high schools does not advance the common good, does not advance

public health, harms Michigan’s high school students, and prevents Plaintiffs from safely

providing a religious education in accord with the United States Constitution and the Michigan

Constitution. Defendant’s actions are causing irreparable harm and he must be enjoined from

enforcing the Order to preserve Plaintiffs’ Constitutional rights.

                                 JURISDICTION AND VENUE

 1.    The Court has original jurisdiction over this civil rights case under 28 U.S.C. § 1331, 42

       U.S.C. § 1983 and 28 U.S.C. § 1343.

 2.    The Court has supplemental jurisdiction over the state-law claims under 28 U.S.C. § 1367.

 3.    The Court has authority to issue a declaratory judgment under 28 U.S.C. § 2201.

 4.    Venue is proper under 28 U.S.C. § 1391(b) because Defendant Robert Gordon performs

       his official duties in this judicial district, Plaintiffs MANS and Lansing Catholic are located

       in this district, and a substantial part of the events or omissions giving rise to Plaintiffs’

       claims occurred or will occur in this district.

                                                  3
      Case 1:20-cv-01174 ECF No. 1, PageID.4 Filed 12/07/20 Page 4 of 23




                                           PARTIES

5.    Plaintiff Christopher Abood is the parent of a child who is a student at Lansing Catholic.

6.    Plaintiffs Donald and Jennifer Engle are parents to two children who are students at

      Everest.

7.    Plaintiff Theresa Gruber is the parent to two children who are students at Lansing Catholic.

8.    Plaintiffs James and Dawn Norman are parents to a child who is a student at Gabriel

      Richard.

9.    Plaintiff Richard Poljan is the parent to a child who is a student at Lansing Catholic.

10.   Plaintiffs William and Deborah Ross are parents to a child who is a student at Everest.

11.   Plaintiffs Robert and Michelle Schwartz are parents to a child who is a student at Gabriel

      Richard.

12.   Everest is a Catholic school in Clarkston, Michigan for preschool through 12th grade. Its

      principal place of business is 5935 Clarkston Rd., Clarkston, Michigan 48348.

13.   Lansing Catholic is a Catholic school in Lansing, Michigan for grades 9-12. Its principal

      place of business is 501 Marshall St., Lansing, Michigan 48912.

14.   Gabriel Richard is a Catholic high school in Ann Arbor, Michigan for grades 9-12. Its

      principal place of business is 4333 Whitehall Dr., Ann Arbor, Michigan 48105.

15.   Everest, Lansing Catholic, and Gabriel Richard are members of the Michigan Association

      of Non-Public Schools (“MANS”), a nonprofit, interdenominational coalition that provides

      a voice for faith-based schools in Michigan. Its principal place of business is 510 South

      Capitol Avenue, Lansing, Michigan 48933.

16.   MANS membership includes over 400 Michigan schools, including 60 high schools.

17.   Everest, Lansing Catholic, and Gabriel Richard are typical of, and comparable to, other

      MANS-member schools.

                                                4
       Case 1:20-cv-01174 ECF No. 1, PageID.5 Filed 12/07/20 Page 5 of 23




 18.   Families are typical of, and comparable to, other families at MANS-member schools.

 19.   Defendant Robert Gordon is the Director of the Michigan Department of Health and

       Human Services (MDHHS). He issued the Order in purported exercise of his powers under

       Mich. Comp. Laws § 333.2253 and is being sued in his official capacity.

                                  FACTUAL ALLEGATIONS

Plaintiffs’ Commitment to Religious Education

 20.   Each of the named, individual plaintiffs (“the Parents”) are practicing Catholics. They are

       raising their children, (“the Students,” and together with the Parents, “the Families”), in

       the faith as well. (Exhibit A, Parent Affidavits.)

 21.   The Students currently attend Everest, Lansing Catholic, and Gabriel Richard, where their

       faith has been nurtured and proliferated with the religious curriculum.

 22.   The Students receive the Eucharist during school masses and participate in the liturgy. (Id.

       at ¶ 10.)

 23.   The Students receive the Sacrament of Reconciliation at school. (Id.)

 24.   The Students participate in Eucharistic adoration at school. (Id.)

 25.   The Families sincerely believe that the human person is both soul and body and that the

       practice of their faith demands certain physical elements that cannot be accomplished

       through video chats and other technological means. (Id. at ¶ 9.)

 26.   Certain religious practices must be performed in person and cannot be accomplished by the

       Families on their own. For example, the reception of the Holy Eucharist, the Sacrament of

       Reconciliation, and Eucharistic processions and adoration. (Id. at ¶¶ 9–12.)

 27.   The Families sincerely believe that the practice of their faith requires daily attentiveness to

       pious acts and deeds. (Id. at ¶ 11.)

 28.   The Families chose Everest, Lansing Catholic, and Gabriel Richard for their children, and

                                                 5
      Case 1:20-cv-01174 ECF No. 1, PageID.6 Filed 12/07/20 Page 6 of 23




      pay tuition for their attendance, largely because of their commitment to the in-person

      religious experience and formation the School provides. (Id. at ¶ 6.)

29.   Everest is a preschool-12th grade Catholic school in Clarkston, Michigan. Its current

      student enrollment is 357 students. Class sizes range from 11 to 24 students. The

      average class size is 16 students. (Exhibit B, Everest Affidavits, ¶ 3–4.)

30.   Everest’s mission is “teach students to be Catholic Christian leaders who are capable of

      utilizing their strengths, so they can fulfill the unique plan that God has for each of

      them.” (Id. at ¶ 6.)

31.   Everest utilizes the Regnum Christi model of Integral Formation, which focuses on the

      complete formation of the whole person, body and soul. (Id. at ¶ 9–10.)

32.   Lansing Catholic is a private Catholic school for grades 9–12 located in Lansing, Michigan.

      Its current student enrollment is 437 students. For the majority of classes, the maximum

      class size is 24 students. The average class size is 18 students. (Exhibit C, Lansing

      Catholic Affidavit, ¶¶ 3–4.)

33.   Lansing Catholic’s mission is to “form the whole person spiritually, intellectually, and

      socially into faithful disciples of Jesus Christ.” (Id., ¶ 8.)

34.   Gabriel Richard is a private Catholic school for grades 9–12 located in Ann Arbor,

      Michigan. Its current student enrollment is 468 students. Class sizes range from 3

      students to 30 students at the most. (Exhibit D, Gabriel Richard Affidavit, ¶ 3–4.)

35.   Gabriel Richard’s mission statement states that it “exists to build up the Body of Christ

      through the intellectual and spiritual formation of its students. Rooted in the Catholic

      Intellectual Tradition, Gabriel Richard cultivates in each student a sense of awe in

      response to the beauty of truth. Strengthened by the Sacraments, students are equipped to

      live at the service of others through academic excellence, intentional discipleship,

                                                  6
      Case 1:20-cv-01174 ECF No. 1, PageID.7 Filed 12/07/20 Page 7 of 23




      creativity and sportsmanship.” (Id. at ¶ 8.)

36.   Spiritual formation under the approaches of Everest, Lansing Catholic, and Gabriel

      Richard includes ensuring that the Catholic identity is prominent in the physical

      environment and safeguarding a physical and dignified space where the sacramental

      presence of Christ is accessible to students. This cannot be meaningfully accomplished

      without the students’ physical presence. (Exhibits B, C, D.)

37.   For centuries, families have concluded that their faith is best practiced by schooling their

      children in a way that weaves the faith into everyday acts and academic subjects.

38.   In-person religious formation at schools like Everest, Lansing Catholic, and Gabriel

      Richard is irreplaceable. By attending in person, students learn the faith by examples set

      by fellow students and the religious leaders who teach them each day. (Id.)

39.   Many MANS-member schools, including Everest, Lansing Catholic, and Gabriel

      Richard, are staffed and operated by religious orders or other persons who have made

      lifelong vows to the practice of their faiths. Students who attend these schools have daily

      interactions with these role models and teachers. Students’ spiritual formation is

      achieved, in part, through the physical presence of these persons, whose visible presence

      in and of itself bears witness to the faith. (Id.)

40.   Many MANS-member schools, including Everest, Lansing Catholic, and Gabriel Richard,

      are staffed and operated by persons who are highly educated in the faith tradition espoused

      by the school. In-person attendance allows for students to engage in spontaneous and

      honest discussions of faith with these invaluable resources. (Id.)

41.   In-person religious formation instills through practice a basic tenet of the faiths practiced

      by all MANS-member schools: community is essential and gathering together in the

      practice of the faith is itself a holy act. (Id.)

                                                   7
      Case 1:20-cv-01174 ECF No. 1, PageID.8 Filed 12/07/20 Page 8 of 23




42.   The Families sincerely believe that the Students are best formed in their faith by the

      weaving of religious rites and habits into their regular school day. (Exhibit A.)

43.   The Families sincerely believe that the Students’ formation in the faith has suffered and

      will continue to suffer by separation from their religious school family. (Id. at ¶ 18.)

44.   In-person religious formation is critical to the missions of MANS-member schools such as

      Everest, Lansing Catholic, and Gabriel Richard, and to the families whose children attend

      those schools. This includes, among other things:

          a. modeling of behaviors, particularly toward and with others,

          b. physical participation in religious rites, and

          c. school days punctuated by prayer at specific times and occasions.

          (Exhibits A–D.)

45.   Everest, Lansing Catholic, and Gabriel Richard facilitate the regular celebration of various

      religious rituals, including:

          a. Daily Mass,

          b. Regular Eucharistic adoration,

          c. Regular provision of the Sacrament of Reconciliation (confession),

          d. Daily prayers throughout the day.

          (Id.)

The Governor’s Executive Orders

46.   On March 10, 2020, Governor Whitmer issued Executive Order 2020-04, in which she

      declared a state of emergency in Michigan in response to the outbreak of COVID-19 and

      invoked the special powers available to a governor pursuant to the Emergency Powers of

      the Governor Act of 1945 and the Emergency Management Act, MCL §§ 30.403, 10.31.

      (Exhibit E.)

                                                8
      Case 1:20-cv-01174 ECF No. 1, PageID.9 Filed 12/07/20 Page 9 of 23




47.   On March 13, 2020, Governor Whitmer issued Executive Order 2020-05, which prohibited

      all public and non-public schools from instructing students in person for three weeks.

      (Exhibit F.)

48.   On April 2, 2020, Governor Whitmer issued Executive Order 2020-35, which suspended

      in-person instruction in public and non-public schools for the remainder of the school year.

      (Exhibit G.)

49.   On June 30, 2020, Governor Whitmer issued Executive Order 2020-142 (EO-142), which

      had the stated purpose of “provid[ing] a structure to support all schools in Michigan as they

      plan for a return of preK-12 education in the fall.” (Exhibit H.)

50.   EO-142 required every public and nonpublic school in the State of Michigan to “develop

      and adopt a COVID-19 Preparedness and Response Plan” that had to comply with certain

      minimum requirements. (Id.)

51.   EO-142 confirmed that “[t]here’s no one-size-fits-all solution: what works in Lansing may

      not work in Sault Sainte Marie. Districts will retain flexibility to tailor their instruction to

      their particular needs and to the disease conditions present in their regions.” (Id.)

MANS-member Schools Implement Comprehensive Safety Protocols

52.   Everest, Lansing Catholic, and Gabriel Richard prepared plans in anticipation of resuming

      in-person education in August 2020. The schools’ plans included specific measures to

      allow for in-person religious formation while still fully complying with CDC-

      recommended safety precautions.

53.   Everest has implemented the following protocols:

         a. All staff and students wear facial coverings at all times except during meals or when
            alone in their classrooms or offices, unless a mask waiver is signed by a medical
            physician.

         b. Students are kept away from students in other classes as allowed by schedule.


                                                 9
      Case 1:20-cv-01174 ECF No. 1, PageID.10 Filed 12/07/20 Page 10 of 23




          c. Students eat lunch in the lunchroom with appropriate distancing or in their
             classrooms as necessary.

          d. Students and teachers are provided regular opportunities for handwashing with soap
             and water by students and teachers.

          e. Students may not share personal items or supplies such as writing utensils.

          f. Student desks are wiped down with either an EPA-approved disinfectant or diluted
             bleach solution after every class period, or when students change classrooms.

          g. Frequently touched surfaces including light switches, doors, benches, and
             bathrooms undergo cleaning at least every four hours with either an EPA-approved
             disinfectant or diluted bleach solution.

       (Exhibit B, ¶ 23.)

54.    Everest has incurred more than $15,000 in expenses to implement safety precautions. (Id.,

       ¶ 24.)

55.    Lansing Catholic has implemented the following protocols:

          a. All faculty, staff, and students conduct daily self-screenings and stay home if they
             are exhibiting any COVID-related symptoms.

          b. Students use separate entrances based upon grade. Upon arrival, each student must
             use the hand-sanitizing stations placed at the entrance.

          c. Each student was issued two cloth masks at the beginning of the school year.
             Students are also permitted to use disposable masks. Disposable masks are
             available at entrances in case students forget their masks.

          d. All staff and students wear facial coverings while indoors, except during meals. If
             staff or students are unmasked while outside, they must remain six feet from others.

          e. Students eat lunch six feet from one another, which is achieved through the use of
             an outdoor tent cafeteria and the school gymnasium.

          f. Students are kept away from students in other classes to the extent possible.

          g. All seating is assigned so as to facilitate contact tracing if necessary.

          h. Signage is used throughout the building to regulate the flow of traffic and minimize
             close contact.

          i. Two thermal cameras have been installed to monitor all hall traffic throughout the
             day for anyone who might be experiencing a fever. Alerts are sent to staff in order
             to verify whether someone is symptomatic.

                                                10
      Case 1:20-cv-01174 ECF No. 1, PageID.11 Filed 12/07/20 Page 11 of 23




          j. There is a designated isolation area for anyone exhibiting symptoms, with staff
             supervision.

          k. Students and teachers are provided regular opportunities for handwashing with soap
             and water by students and teachers.

          l. Students are required to bring a small, portable bottle of hand sanitizer to school
             each day. Refill stations are in each classroom.

          m. Students may not share personal items or supplies such as writing utensils.

          n. All desks are sanitized when students change classes.

          o. The entire building is sanitized throughout the week.

       (Exhibit C, ¶ 14.)

56.    Lansing Catholic has incurred more than $102,000 in expenses to implement safety

       precautions. (Id. at ¶ 15.)

57.    Gabriel Richard has implemented the following protocols:

          a. All faculty and staff conduct daily self-screenings and stay home if they are
             exhibiting any COVID-related symptoms.

          b. Students use separate entrances based upon grade. Hand-sanitizing stations are
             placed and available at each of these entrances.

          c. All staff and students wear facial coverings while indoors, except during meals. If
             a student does not have a mask, one is made available. If staff or students are
             unmasked while outside, they must remain six feet from others.

          d. Students eat lunch six feet from one another, which is achieved through the use of
             classrooms, the gymnasium, and the outdoors.

          e. Students are kept away from students in other classes to the extent possible.

          f. All seating is assigned so as to facilitate contact tracing if necessary.

          g. Signage is used throughout the building to regulate the flow of traffic and minimize
             close contact.

          h. Block scheduling is employed to minimize student passing time and mitigate
             congestion in hallways multiple times a day.

          i. Temperature-scanning kiosks are installed at entrances.

          j. There is a designated isolation area for anyone exhibiting symptoms, with staff
             supervision.
                                                11
       Case 1:20-cv-01174 ECF No. 1, PageID.12 Filed 12/07/20 Page 12 of 23




           k. Students and teachers are provided regular opportunities for handwashing with soap
              and water by students and teachers.

           l. Students are encouraged to bring a small, portable bottle of hand sanitizer to school
              each day. Hand sanitizing stations are situated in each classroom.

           m. Students may not share personal items or supplies such as writing utensils.

           n. All desks are sanitized when students change classes.

           o. The entire building is sanitized throughout the week.

        (Exhibit D, Gabriel Richard Affidavit, ¶ 15.)

 58.    Gabriel Richard has incurred more than $59,000 in expenses to implement safety

        precautions. (Id. at ¶ 16.)

 59.    The preventative measures already in effect at Lansing Catholic, Gabriel Richard, and other

        MANS-member schools fully comply with and in many cases exceed the recommendations

        of the Centers for Disease Control and other respected entities.

 60.    Safety measures at MANS-member schools such as Everest, Lansing Catholic, and

        Gabriel Richard have proven effective. To date, there have been zero known cases of

        COVID-19 traced to Everest. (Exhibit B, ¶ 25.)

 61.    On information and belief, the safety protocols adopted by MANS-member schools were

        as successful or more successful in preventing the indoor transmission of COVID-19 as

        other, permitted activities.

Defendant Issues the Order

 62.    On November 15, 2020, Director Gordon issued an order titled “Gatherings and Face Mask

        Order” (“the November Order”), pursuant to Mich. Comp Laws § 333.2253. (Exhibit D,

        Gatherings and Face Mask Order.) The November Order categorically forbid high schools

        in Michigan, including MANS member schools like Everest, Lansing Catholic, and Gabriel

        Richard, from providing in-person religious formation to students for three weeks. (Exhibit


                                                12
      Case 1:20-cv-01174 ECF No. 1, PageID.13 Filed 12/07/20 Page 13 of 23




       I.)

63.    On December 7, 2020, Director Gordon issued a similar order (“the Order”), pursuant to

       the same authority. (Exhibit J.)

64.    The Order is a one-size-must-fit-all directive that does not allow flexibility or tailoring by

       schools to allow in-person religious formation.

65.    Under Michigan law, anyone who fails to obey the Order is guilty of a misdemeanor and

       may be imprisoned for up to six months. Mich. Comp. Laws § 333.2261.

66.    Under the Order, and pursuant to Michigan law, local health departments and law

       enforcement officers are authorized to enforce the Order against those who do not comply

       with it. See Mich. Comp. Laws §§ 333.2235(1), 28.602(f).

67.    Although all high schools must shut down, the Order expressly allows many other locations

       and entities to continue in-person activities.

68.    Professional and college athletes may continue to compete in close-contact games such as

       football, along with other ancillary activities such as practices, weight training, team

       rooms, film sessions, team meals, and other team meetings etc. (Exhibit J, ¶ 6.)

69.    Retail stores, libraries, and museums may remain open at 35% capacity. (Id., ¶ 4(a).)

70.    Exercise facilities and indoor pools may remain open at 25% capacity. (Id., ¶ 4(b), (d).)

71.    Numerous “non-essential personal care services” may continue, so long as patrons wear

       masks, make an appointment, and avoid gathering in waiting rooms. These include hair

       salons, nail salons, tanning salons, massage parlors, traditional spas, and establishments

       offering tattoos, body art, and piercing services. (Id., ¶ 4(f).)

72.    Boarding schools are permitted to conduct in-person instruction. (Id., ¶ 5(e).)

73.    Gatherings may occur at “trade schools and career schools “for the purpose of providing

       technical education services, including manufacturing, industrial technology, trades, and

                                                 13
      Case 1:20-cv-01174 ECF No. 1, PageID.14 Filed 12/07/20 Page 14 of 23




       cosmetology.” (Id., ¶ 5(g).)

74.    In-person instruction is permitted for high school students if they are “necessary to

       complete requirements for a recognized postsecondary credential” and “cannot be

       completed remotely.” (Id., ¶ 5(h).)

75.    In contrast, MANS-member high schools may not provide religious formation in person,

       no matter how few their students, nor how spacious their rooms, nor the precautions they

       take.

Harm to Plaintiffs

76.    Everest, Lansing Catholic and Gabriel Richard ceased in-person instruction as of

       November 18, 2020, out of fear that families or faculty or staff members would be

       prosecuted for misdemeanors, fined, and jailed.

77.    If Plaintiffs fail to comply with the Order, it is reasonably likely that Defendants or those

       under their authority will use the aforementioned enforcement mechanisms.

78.    The closure of MANS-member schools such as Everest, Lansing Catholic, and Gabriel

       Richard, or limitation in their operations, will result in irreparable harm to both the School

       and Plaintiffs.

79.    The students at MANS-member schools who are impacted the most by forcing remote

       learning are those most disadvantaged and at risk. Students at these schools are at risk of

       failing because they have not been able to adapt well to online learning. These setbacks

       affect the students’ ability to thrive socially, academically, and spiritually. (Exhibit B,

       ¶ 30–31; Exhibit C, ¶ 25–26; Exhibit D, ¶ 26–27.)

80.    The Centers for Disease Control (“CDC”) have explained that in determining whether to

       conduct in-person instruction, schools should “consider other aspects of students’ risk and

       wellbeing that arise when schools do not reopen for in-person classes.” (Exhibit K.) “This

                                                14
      Case 1:20-cv-01174 ECF No. 1, PageID.15 Filed 12/07/20 Page 15 of 23




       includes the potential adverse impacts on students’ social-emotional, behavioral, and

       mental health, as well as the critical services provided to students to help mitigate health

       disparities and serve children in need, such as school lunch programs, special education

       services, after-school programs and mental health services.” (Id.)

81.    After the issuance of the November Order, but prior to the issuance of the Order on

       December 7, the CDC’s Director stated that “for kids K–12, one of the safest places they

       can be, from our perspective, is to remain at school.” C-SPAN, CDC Director Redfield

       Says Data Supports Face-to-Face Learning in Schools, video at 02:12–02:23 (Nov. 19,

       2020), https://bit.ly/37Ae3F9 (viewed Dec. 7, 2020). The CDC Director confirmed that

       “K–12 schools can operate with face-to-face learning, and they can do it safely and they

       can do it responsibly.” Id. at 01:21–01:41.

82.    The American Association of Pediatrics “strongly advocates that all policy considerations

       for the coming school year should start with a goal of having students physically present

       in school.” (Exhibit L.) It has further stated, “The importance of in-person learning is

       well-documented, and there is already evidence of the negative impacts on children

       because of school closures in the spring of 2020. Lengthy time away from school and

       associated interruption of supportive services often results in social isolation, making it

       difficult for schools to identify and address important learning deficits as well as child and

       adolescent physical or sexual abuse, substance use, depression, and suicidal ideation. This,

       in turn, places children and adolescents at considerable risk of morbidity and, in some

       cases, mortality.” (Id.)

83.    Every day that students at MANS-member schools cannot gather together, the students and

       families are deprived of the religious formation and community that is at the core of their

       faith and the very reason for their enrollment.

                                                15
      Case 1:20-cv-01174 ECF No. 1, PageID.16 Filed 12/07/20 Page 16 of 23




84.    As of the date of this filing, Everest, Lansing Catholic, and Gabriel Richard, and other

       MANS-member schools may not deliver in-person religious formation, regardless of the

       precautions they take.

85.    As of the date of this filing, a college freshman may play full-contact football, but a high

       school senior of the exact same age may not join any number of his classmates to learn and

       pray, regardless of the precautions taken.

86.    Forbidding students from attending religious schools that have protective measures in

       place, and while permitting countless other gatherings that pose equal or higher risks, is

       irrational and arbitrary.

87.    Everest, Lansing Catholic, and Gabriel Richard, and other MANS-member schools have

       put in place strong, effective, and proven preventative measures against the transmission

       of COVID-19, while still allowing in-person instruction and formation.

88.    But for the MDHHS’s Emergency Order, Everest, Lansing Catholic, and Gabriel Richard

       would offer in-person instruction and formation. In-person schooling would resume

       immediately if permitted.

      COUNT I — VIOLATION OF THE FIRST AMENDMENT’S FREE EXERCISE
         CLAUSE (U.S. CONSTITUTION, AMENDMENT I; 42 U.S.C. § 1983)

89.    Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

90.    The First Amendment to the U.S. Constitution protects the right of Plaintiffs to freely

       exercise their religion.

91.    Plaintiffs’ in-person participation in religious formation, practice, and worship is a

       substantial reason that C., D., and other students attend the School.

92.    Plaintiffs sincerely believe that in-person religious formation, including worship, is an

       integral and necessary component of the practice of their faith.

93.    Plaintiffs sincerely believe that the lack of in-person religious formation precludes them
                                                16
      Case 1:20-cv-01174 ECF No. 1, PageID.17 Filed 12/07/20 Page 17 of 23




       from fully living and acting in accordance with their faith traditions.

94.    The Students’ attendance at the Everest, Lansing Catholic, and Gabriel Richard is

       motivated by the Families’ sincere beliefs and their attendance is, in and of itself, religious

       in nature.

95.    Everest, Lansing Catholic, and Gabriel Richard is able to safely conduct in-person

       instruction, including in-person religious formation.

96.    The Order imposes an unjustified burden on the exercise of Plaintiffs’ faiths, in violation

       of the First Amendment to the U.S. Constitution.

COUNT II — VIOLATION OF THE MICHIGAN CONSTITUTION’S GUARANTEE OF
FREEDOM OF WORSHIP AND RELIGIOUS BELIEF (MICHIGAN CONSTITUTION,
                           ARTICLE I, § 4)

97.    Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

98.    Michigan’s Constitution guarantees every person the “liberty to worship God according to

       the dictates of his own conscience.” Mich. Const. (1963) art. I, § 4.

99.    Plaintiffs have exercised and intended to continue to exercise their rights under the

       Michigan Constitution through in-person participation at MANS-member schools such as

       Everest, Lansing Catholic and Gabriel Richard.

100. The enforcement of the order deprives students and families at MANS-member schools

       such as Everest, Lansing Catholic and Gabriel Richard of their right to practice their

       religion as protected by the Michigan Constitution.

   COUNT III — VIOLATION OF THE FIRST AMENDMENT’S FREEDOM OF
  ASSEMBLY CLAUSE (U.S. CONSTITUTION, AMENDMENT I; 42 U.S.C. § 1983)

101. Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

102. The First Amendment to the United States Constitution preserves the right to peaceably

       assemble.

103. Plaintiffs’ in-person attendance at MANS-member schools such as Everest, Lansing
                                                 17
    Case 1:20-cv-01174 ECF No. 1, PageID.18 Filed 12/07/20 Page 18 of 23




     Catholic, and Gabriel Richard has been and would continue to be an exercise of their right

     to peaceably assemble.

104. The Order forbids peaceable assembly at any MANS-member schools, including Everest,

     Lansing Catholic, and Gabriel Richard, regardless of the precautions taken or the risks (or

     lack thereof) specific to the school.

105. Enforcing the Order against the MANS-member schools such as Everest, Lansing Catholic,

     and Gabriel Richard violates the right of Plaintiffs and families at those schools to

     peaceably assemble.

COUNT IV — VIOLATION OF THE MICHIGAN CONSTITUTION’S GUARANTEE
 OF FREEDOM OF ASSEMBLY (MICHIGAN CONSTITUTION, ARTICLE I, § 3)

106. Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

107. Michigan’s Constitution guarantees the right of the people to peaceably assemble. Mich.

     Const. (1963) art. I, § 3.

108. In-person attendance at MANS-member schools has been and would continue to be an

     exercise of the right to peaceably assemble under the Michigan Constitution.

109. Enforcing the Order against the Plaintiffs violates the right of Plaintiffs and families at

     other MANS-member schools to peaceably assemble under the Michigan Constitution.

COUNT V — VIOLATION OF THE FOURTEENTH AMENDMENT’S DUE PROCESS
     CLAUSE (U.S. CONSTITUTION, AMENDMENT XIV; 42 U.S.C. § 1983)

110. Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

111. The Due Process Clause of the Fourteenth Amendment to the United States Constitution

     establishes includes the right to direct the education of one’s children. See Pierce v. Soc’y

     of the Sisters of the Holy Names of Jesus & Mary, 268 U.S. 510 (1925).

112. The Parents and families at other MANS-member schools have the right to direct the

     upbringing and education of their children.

113. The Parents enrolled the Students at Everest, Lansing Catholic, and Gabriel Richard in
                                              18
    Case 1:20-cv-01174 ECF No. 1, PageID.19 Filed 12/07/20 Page 19 of 23




     exercise of their Constitutional right to direct their education, and in particular, to provide

     them with religious formation.

114. The Order categorically forbids in-person religious formation at all MANS-member high

     schools, including Everest, Lansing Catholic, and Gabriel Richard.

115. The Order makes it impossible for Plaintiffs and others at MANS-member schools to direct

     the education of their children in accordance with their faith.

116. The Order deprives Plaintiffs and others at MANS-member schools of their freedom to

     practice their faith and to teach and model those faiths for their children and students.

117. The Order deprives Plaintiffs and others at MANS-member schools of their freedom to

     receive in-person religious formation.

118. The Families and other families at MANS-member schools cannot, in a homeschool or

     distance-learning setting, provide religious formation comparable to in-person formation

     provided by their schools, including Everest, Lansing Catholic, and Gabriel Richard.

119. But for the Order, the families and other families at MANS-member schools would be able

     to direct the education of their children through in-person attendance and would be able to

     fully practice their faith.

120. But for the Order, Everest, Lansing Catholic, Gabriel Richard, and other MANS-member

     schools would be able to provide in-person education and religious formation and would

     otherwise be able to fully practice their faith.

121. There are less obtrusive yet fully adequate forms of regulation available to the state than

     those of the Order.

122. Enforcing the Order against Plaintiffs violates their rights under the Fourteenth

     Amendment to the U.S. Constitution.




                                               19
    Case 1:20-cv-01174 ECF No. 1, PageID.20 Filed 12/07/20 Page 20 of 23



COUNT VI — VIOLATION OF THE MICHIGAN CONSTITUTION’S DUE PROCESS
       GUARANTEE (MICHIGAN CONSTITUTION, ARTICLE I, § 17)

123. Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

124. Michigan’s Constitution guarantees that “[n]o person shall . . . be deprived of life, liberty

      or property, without due process of law.” Mich. Const. (1963) art. I, § 17.

125. Michigan’s due-process guarantee provides at least as much protection as the similar

      provision in the United States Constitution.

126. Enforcing the Order against Plaintiffs violates their rights under Article I, Section 17 of the

      Michigan Constitution by depriving them of the ability to direct the education of their

      children.

  COUNT VII — VIOLATION OF THE FOURTEENTH AMENDMENT’S EQUAL
 PROCESS CLAUSE (U.S. CONSTITUTION, AMENDMENT XIV; 42 U.S.C. § 1983)

127. Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

128. Under the Fourteenth Amendment of the U.S. Constitution, no state may “deprive any

      person of life, liberty, or property, without due process of law; nor deny to any person

      within its jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV.

129. The Order permits college and professional athletes to play sports, so long as certain

      precautions are taken. Plaintiffs are in all relevant respects similarly situated to these

      athletes, but there is no such exception to allow Plaintiffs to provide or receive in-person

      instruction, regardless of the precautions taken.

130. The Order permits numerous “non-essential personal care services” to be offered, so long

      as certain precautions are taken. Plaintiffs are in all relevant respects similarly situated to

      those providing and receiving these services, but there is no such exception to allow

      Plaintiffs to provide or receive in-person instruction, regardless of the precautions taken.

131. The Order permits gatherings in numerous locations, so long as building capacity

      percentages are honored. Plaintiffs are in all relevant respects similarly situated to those
                                                20
     Case 1:20-cv-01174 ECF No. 1, PageID.21 Filed 12/07/20 Page 21 of 23




       who gather in these places, but there is no such exception to allow Plaintiffs to provide or

       receive in-person instruction, regardless of the building capacity in which it takes place.

 132. The Order permits in-person instruction for English Language Learners and for special

       education services. Plaintiffs have safely provided such in-person instruction and can

       provide equally safe education to the rest of their student bodies, but there is no exception

       to allow Plaintiffs to provide or receive in-person instruction for the non-exempted

       students.

 133. Enforcing the Order against Plaintiffs denies them equal protection of the laws, in violation

       of the Fourteenth Amendment, because similarly situated persons are not treated equally

       under the Order.

    COUNT VIII — VIOLATION OF THE MICHIGAN CONSTITUTION’S EQUAL
    PROTECTION GUARANTEE (MICHIGAN CONSTITUTION, ARTICLE I, § 2)

 134. Plaintiffs restate the foregoing paragraphs and incorporate them herein by reference.

 135. Michigan’s Constitution guarantees that “[n]o person shall be denied the equal protection

       of the laws; nor shall any person be denied the enjoyment of his civil or political rights or

       be discriminated against in the exercise thereof because of religion, race, color or national

       origin.” Mich. Const. (1963) art. I, § 2.

 136. Michigan’s equal-protection guarantee provides at least as much protection as the similar

       provision in the United States Constitution.

 137. Enforcing the Order against Plaintiffs denies them equal protection of the laws, in violation

       of Article I, Section 2 of the Michigan Constitution, because similarly situated persons are

       not treated equally under the Order.

                                    RELIEF REQUESTED

       For the foregoing reasons, the Plaintiffs respectfully request that the Court enter a judgment

against the Defendants and award Plaintiffs the following relief:

                                                   21
  Case 1:20-cv-01174 ECF No. 1, PageID.22 Filed 12/07/20 Page 22 of 23




       a. A declaratory judgment, that Everest, Lansing Catholic, Gabriel Richard, and other

          MANS-member schools are permitted to conduct in-person schooling and in-

          person religious activities, notwithstanding the Order;

       b. Alternatively, a declaration that in-person religious schooling must be determined

          on a case-by-case basis.

       c. Alternatively, a declaration that the Order, as applied to Everest, Lansing Catholic

          Gabriel Richard, the Families, and other MANS-member schools and their families,

          violates the First and Fourteenth Amendments to the United States Constitution and

          Article I of the Michigan Constitution;

       d. Preliminary and permanent injunctive relief preventing the Defendants from

          enforcing the Order against Plaintiffs and MANS-member schools;

       e. Damages for the violation of the Plaintiffs’ constitutional rights, in an amount to be

          proven at trial;

       f. Costs and expenses of this action, including reasonable attorneys’ fees, in

          accordance with 42 U.S.C. § 1988; and

       g. Any further relief that the Court deems appropriate.

                                                    Respectfully submitted,

                                                    BODMAN PLC
                                                    By: /s/Thomas J. Rheaume Jr.
                                                    Thomas J. Rheaume Jr. (P74422)
                                                    Gordon J. Kangas (P80773)
                                                    6th Floor at Ford Field
                                                    1901 St. Antoine Street
                                                    Detroit, Michigan 48226
                                                    313-259-7777
                                                    trheaume@bodmanlaw.com
                                                    gkangas@bodmanlawcom

December 7, 2020                                    Attorneys for Plaintiffs



                                            22
      Case 1:20-cv-01174 ECF No. 1, PageID.23 Filed 12/07/20 Page 23 of 23




                                           VERIFICATION

        I declare under penalty of perjury that I have read the complaint, I have personal knowledge

of its contents, I know or believe that the allegations to be true, and further that, as to the allegations

that I do not have personal knowledge of, I know or believe them to be true.


       /s/Brian Broderick (w/consent)
       Brian Broderick, Michigan Association
       of Non-Public Schools

       /s/Greg Reichert (w/consent)
       Greg Reichert, Everest Collegiate High
       School and Academy

       /s/Michael J. Nalepa (w/consent)
       Michael J. Nalepa, Everest Collegiate
       High School and Academy

       /s/John DeJack (w/consent)
       John DeJack, Father Gabriel Richard
       High School

       /s/Dominic Iocco (w/consent)
       Dominic Iocco, Lansing Catholic High
       School




                                                    23
